DETAILED ACTION
Claims 1-4, 6-10, and 12-26 are pending.  Claims 1, 7, 13, 17, and 22 are in independent form. This Office action is FINAL.

Claim Objections
Claim 25 is objected to because of the following informalities:  
“wherein the programs instructions further cause the processor to: applications; and”.  Examiner recommends this being changed to omit “applications; and”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 22 recite the limitation "the secondary data center candidate" in lines 11 and 13, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 26 recite the limitation "the microservices groups" in lines 8 and 5, respectively.  Only singular “microservice groups” precedes this. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the target application latency" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 14-16, 18-21, 23-26 are also rejected due to the virtue of dependency upon rejected parent claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0250998 to Bedadala et al. (“Bedadala”) in view of U.S. Publication No. 2014/0173229 to Reohr et al. (“Reohr”) in view of U.S. Patent No. 11,405,329 to Cuthbert et al. (“Cuthbert”).

Regarding claim 7, Bedadala teaches:
A system, comprising: 
a data management component that generates a machine learning model to determine a modification to a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Bedadala: Paragraph [0296], “FIG. 3 is a block diagram illustrating some salient portions of an information management system, such as the information management system 100, that stores and/or recalls data objects using machine learning, according to an illustrative embodiment of the present invention. As illustrated in FIG. 3, a media agent 144 executing on a secondary storage computing device 106 can include a data object usage monitor 342, a data storage machine learning (ML) training system 344, and a recall ML training system 346. The secondary storage computing device 106 may further include an ML model storage device 350”; Paragraph [0298], “In some embodiments, as a user operates the client computing device 102, the client computing device 102 periodically sends data usage information to the data object usage monitor 342. For example, the data agent 142 running on the client computing device 102 can track data usage and periodically provide the data usage information to the data object usage monitor 342. In other embodiments, the data object usage monitor 342 actively requests data usage information from the client computing device 102. For example, the data agent 142 running on the client computing device 102 can track data usage, and provide the data usage information to the data object usage monitor 342 upon request by the data object usage monitor 342. The data object usage monitor 342 can request the data usage information periodically (e.g., hourly, daily, weekly, etc.), after the media agent 144 receives a data object storage request (e.g., a data object backup request, a data object archive request, and/or another data object data protection operation), after the media agent 144 receives a data object recall request, and/or the like”; and Paragraph [0300], “The data storage ML training system 344 can be configured to train and/or retrain one or more data storage ML models. For example, a data storage ML model, once trained, may predict, given one or more inputs, what data objects should be stored (e.g., backed up, archived, and/or another data protection operation) and/or when the storage should be performed. Each data storage ML model may be associated with a specific client computing device 102 and/or user. The data storage ML training system 344 can use the data usage information to train and/or retrain the data storage ML model(s)”).

However, Bedadala does not appear to teach:
a memory that stores computer executable components; and
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
an initialization component that sorts the network of data centers based on an average available bandwidth of a data center of the network of data centers, wherein the initialization component removes a secondary data center candidate from the network of data centers based on the performance data.

However, in the same field of endeavor, Reohr teaches:
a memory that stores computer executable components (Reohr: Paragraph [0140], “One or more embodiments of the invention, or elements thereof, can be implemented in the form of apparatus including memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps”); and
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Reohr: Paragraph [0140], “One or more embodiments of the invention, or elements thereof, can be implemented in the form of apparatus including memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Bedadala by sorting data centers based on bandwidth and eliminating a potential option based on it not being worthwhile to migrate to that location, as taught by Reohr.  One of ordinary skill in the art would have been motivated to make this modification because it will improve overall global efficiency and resiliency. (Reohr: Paragraph [0068]).

However, the Bedadala/Reohr combination does not appear to explicitly teach:
	wherein the performance data comprises latency exhibited during the relocation of the data.

However, in the same field of endeavor, Cuthbert teaches:
	wherein the performance data comprises latency exhibited during the relocation of the data (Cuthbert: Col. 11, lines 18-38, “At 416, the service provider 102 may send a message to the user or other entity or representative to provide information about the scores and other possible physical locations of the computing resources. For example, the service provider 102 may provide the message when the different between the scores is greater than or equal to a threshold amount. The threshold amount may be a difference in score, a different in latency, a difference in cost, or a combination of one or more of the difference in score, the difference in latency, or the difference in cost. In some embodiments, the service provider 102 may make changes to the physical locations, such as by adding a physical location. The changes may be approved by the user prior to making the change, possibly via an authorization well in advance of the change, such as when or around the time the user initially entered the parameters at the operation 402. Changes may include migration of data to another location, initiating use of another location, adding capacity to existing locations (e.g. elastic capacity), balancing capacity between various locations, and/or other changes to optimize conformity to the parameters from the operation 402”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Bedadala/Reohr combination training a machine learning model to use performance data such as latency, as taught by Cuthbert.  One of ordinary skill in the art would have been motivated to make this modification because it will assist in improving/optimizing allocation of resources and relocation. (Cuthbert: Col. 12, lines 33-53).

Regarding claim 8, the Bedadala/Reohr/Cuthbert combination teaches all of the elements of claim 7 and further teaches:
wherein the performance data further comprises at least one type of information selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, and latency exhibited during execution of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the dataset D to its center of gravity L* for this period. Migration of the dataset itself may need to be considered. If the size of the dataset in megabytes (MB) is b, and the dataset resides at location L′ (e.g., the location of the storage center before the migration), then we are looking for a location L̂ such that a1·d(l1, L̂)+ . . . +an·d(ln, L̂)+b·d(L′, L̂)≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”), and wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the dataset D to its center of gravity L* for this period. Migration of the dataset itself may need to be considered. If the size of the dataset in megabytes (MB) is b, and the dataset resides at location L′ (e.g., the location of the storage center before the migration), then we are looking for a location L̂ such that a1·d(l1, L̂)+ . . . +an·d(ln, L̂)+b·d(L′, L̂)≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Reohr in view of Cuthbert in view of U.S. Publication No. 2018/0077080 to Gazier et al. (“Gazier”).

Regarding claim 9, the Bedadala/Reohr/Cuthbert combination teaches all of the elements of claim 7.  However, the Bedadala/Reohr/Cuthbert combination does not appear to teach:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the system further comprises: 
a data optimization component that generates a first portion of the machine learning model to optimize the relocation of the data based on the performance data of the group of microservice applications.

However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the system further comprises: 
a data optimization component that generates a first portion of the machine learning model to optimize the relocation of the data based on the performance data of the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Bedadala/Reohr/Cuthbert combination by using a machine learning model to optimize the relocation based on microservices, as taught by Gazier.  One of ordinary skill in the art would have been motivated to make this modification because the methods will assist in improving cost optimization for the workload. (Gazier: Paragraph [0050]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Reohr in view of Cuthbert in view of Gazier and further in view of U.S. Publication No. 2020/0379807 to Tang et al. (“Tang”).

Regarding claim 10, the Bedadala/Reohr/Cuthbert/Gazier combination teaches all of the elements of claim 9.  However, the combination does not appear to teach:
wherein the performance data further regards at least one data center of the network, and wherein the system further comprises: 
a data center optimization component that generates a second portion of the machine learning model to optimize the relocation of the data based further on the performance data of the at least one data center.

However, in the same field of endeavor, Tang teaches:
wherein the performance data further regards at least one data center of the network, and wherein the system further comprises: 
a data center optimization component that generates a second portion of the machine learning model to optimize the relocation of the data based further on the performance data of the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Bedadala/Reohr/Cuthbert/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Reohr in view of Cuthbert in view of Gazier and further in view of U.S. Publication No 2018/0227240 to Liu et al. (“Liu”).

Regarding claim 12, the Bedadala/Reohr/Cuthbert/Gazier combination teaches all of the elements of claim 9.  However, the combination does not appear to teach:
wherein the data management component further implements the modification to generate a modified data recovery scheme, and wherein the system further comprises: 
an assessment component that analyzes the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme.

However, in the same field of endeavor, Liu teaches:
wherein the data management component further implements the modification to generate a modified data recovery scheme, and wherein the system further comprises: 
an assessment component that analyzes the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme (Liu: Paragraph [0072], “Once the first server is selected, the task scheduler module 540 allocates the task to the first server from the set of replica servers. Further, the task scheduler module 540 sends a work time estimation request to the working time estimation module 520 of the first server, as shown at 632. The working time estimation module 520 determines an estimated time for completing the task and returns the estimated time to the task scheduler, as shown at 634. The working time estimation module 520 may determine the estimate based on one or more techniques, such as a number of lines of code associated with the task, amount of memory associated with the task, or any other parameters associated with the task”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Bedadala/Reohr/Cuthbert/Gazier combination by analyzing modified recovery to determine if there will improved performance and that it will meet the data recovery requirement, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification because the user will notice an improved performance such as lower latency and reduced time between failures. (Liu: Paragraph [0059]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of U.S. Publication No. 2016/0226745 to Tran et al. (“Tran”).

Regarding claim 17, Reohr teaches:
A computer-implemented method, comprising: 
modifying, by a system operatively coupled to a processor, a data recovery scheme based on performance data exhibited by a network of data centers, a geographical boundary and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; and Fig. 4, #112, #116, and #120);

However, Reohr does not appear to teach:
sorting, by the system, microservice groups according to a ratio of an average application latency over a target application latency, wherein the sorting comprises sorting ones of the microservices group according to those of the microservices group failing one or more service level objective targets followed by or preceded by those of the microservices group at risk for failing the one or more service level objective targets.

However, in the same field of endeavor, Tran teaches:
sorting, by the system, microservice groups according to a ratio of an average application latency over a target application latency, wherein the sorting comprises sorting ones of the microservices group according to those of the microservices group failing one or more service level objective targets followed by or preceded by those of the microservices group at risk for failing the one or more service level objective targets (Tran: Paragraph [0044], “As noted previously, a service may make numerous API calls to other services. In an embodiment, the API calls that a particular service makes (or the services that the particular service calls) are ranked in the call graph view based on one or more criteria, such as count, total average latency, or self-latency. In the above example, the API call “API_3” made to Service_C is ranked higher than its sibling calls because API_3 to Service_C is associated with the highest average latency”; Fig. 2A, #230 and #240, “At block 230, it is determined whether the total change in self-latency of the currently-analyzed API call is greater than the total change in wait time associated with that API call. The wait time corresponds to the latency of downstream calls of the currently-analyzed API call. If the change in self-latency of the currently-analyzed API call is higher, then the API call is mainly responsible for the performance change and process 200 proceeds to block 240. Otherwise, process 200 proceeds to block 250”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Reohr by sorting services based on latency, as taught by Tran.  One of ordinary skill in the art would have been motivated to make this modification because it will improve performance optimization and root cause analysis. (Tran: Paragraphs [0003]-[0004]).

Regarding claim 18, the Reohr/Tran combination teaches all of the elements of claim 17 and further teaches:
wherein the performance data comprises at least one type of information selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; and Fig. 4, #112, #116, and #120), and wherein the data recovery requirement comprises at least one second type of information selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the dataset D to its center of gravity L* for this period. Migration of the dataset itself may need to be considered. If the size of the dataset in megabytes (MB) is b, and the dataset resides at location L′ (e.g., the location of the storage center before the migration), then we are looking for a location L̂ such that a1·d(l1, L̂)+ . . . +an·d(ln, L̂)+b·d(L′, L̂)≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of Tran and further in view of Gazier.

Regarding claim 19, the Reohr/Tran teaches all of the elements of claim 17.  However, the combination does not appear to teach:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the computer-implemented method further comprises: 
generating, by the system, a machine learning model to optimize the relocation of the data based on the group of microservice applications.

However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the computer-implemented method further comprises: 
generating, by the system, a machine learning model to optimize the relocation of the data based on the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Reohr/Tran combination by using a machine learning model to optimize the relocation based on microservices, as taught by Gazier.  One of ordinary skill in the art would have been motivated to make this modification because the methods will assist in improving cost optimization for the workload. (Gazier: Paragraph [0050]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of Tran in view of Gazier and further in view of Tang.

Regarding claim 20, the Reohr/Tran/Gazier combination teaches all of the elements of claim 19.  However, the combination does not appear to teach:
wherein the performance data further regards at least one data center of the network, and wherein the computer-implemented method further comprises: 
generating, by the system, a second machine learning model to optimize the relocation of the data based further on the at least one data center.

However, in the same field of endeavor, Tang teaches:
wherein the performance data further regards at least one data center of the network, and wherein the computer-implemented method further comprises: 
generating, by the system, a second machine learning model to optimize the relocation of the data based further on the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Reohr/Tran/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of Tran in view of Gazier in view of Tang and further in view of Liu.

Regarding claim 21, the Reohr/Tran/Gazier/Tang combination teaches all of the elements of claim 20 and further teaches:
wherein the modifying is based on the machine learning model (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”) and the second machine learning model to generate a modified data recovery scheme (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”), and wherein the computer-implemented method further comprises: 

However, the combination does not appear to teach:
analyzing, by the system, the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to improve the performance data and meet the data recovery requirement in comparison to the data recovery scheme.

However, in the same field of endeavor, Liu teaches: 
analyzing, by the system, the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to improve the performance data and meet the data recovery requirement in comparison to the data recovery scheme (Liu: Paragraph [0072], “Once the first server is selected, the task scheduler module 540 allocates the task to the first server from the set of replica servers. Further, the task scheduler module 540 sends a work time estimation request to the working time estimation module 520 of the first server, as shown at 632. The working time estimation module 520 determines an estimated time for completing the task and returns the estimated time to the task scheduler, as shown at 634. The working time estimation module 520 may determine the estimate based on one or more techniques, such as a number of lines of code associated with the task, amount of memory associated with the task, or any other parameters associated with the task”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Reohr/Tran/Gazier/Tang combination by analyzing modified recovery to determine if there will improved performance and that it will meet the data recovery requirement, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification because the user will notice an improved performance such as lower latency and reduced time between failures. (Liu: Paragraph [0059]).

Allowable Subject Matter
Claims 1-4 and 6 are allowed.
Claims 13-16 and 22-26 contain allowable subject matter if written to overcome non-art related rejections.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1.	A system, comprising: 
a memory that stores computer executable components; and 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a data management component that modifies a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network, wherein the performance data regards a group of microservice applications comprised within the data; and 
a data optimization component that generates a machine learning model to optimize the relocation of the data based on the group of microservice applications, wherein the machine learning model identifies a relationship between a modification made to the data recovery scheme and the data recovery requirement based on the performance data of the group of microservice applications.

As to claim 13, it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
13.	A computer-implemented method, comprising: 
generating, by a system operatively coupled to a processor, a machine learning model to determine a modification to a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network; 
sorting, by the system, the network of data centers based on an average available bandwidth of a data center of the network of data centers; 
removing, by the system, the secondary data center candidate from the network of data centers based on the performance data, wherein the performance data regards a group of microservice applications comprised within the data and at least one data center of the network; and 
generating, by the system, a first portion of the machine learning model to optimize the relocation of the data based on the performance data of the group of microservice applications.

As to claim 22, it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
22.	A computer program product for adaptively distributing data within a network of data centers, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
modify, by the processor, a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network; 
sort, by the processor, the network of data centers based on an average available bandwidth of a data center of the network of data centers; 
remove, by the processor, the secondary data center candidate from the network of data centers based on the performance data, wherein the performance data regards a group of microservice applications comprised within the data and at least one data center of the network; and 
generate, by the processor, a first machine learning model to optimize the relocation of the data based on the group of microservice applications.

Dependent claims 2-4 and 6 are allowable based on the virtue of dependency of allowable claim 1.
Dependent claims 14-16 and 23-26 contain allowable subject through the virtue of dependency of the respective parent claims.

Response to Arguments
Applicant's arguments, in light of amendments, see pages 10-16, filed 08/11/2022, with respect to the 102/103 rejections of claims 1-6, 13-16, and 22-26, have been fully considered and are persuasive. Therefore, the rejections have been withdrawn and the claims (excluding cancelled claims) are in an allowable state.
Applicant's arguments, in light of newly introduced amendments, see pages 10-16, filed 08/11/2022, with respect to the 102/103 rejections of claims 7-12 and 17-21, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration of the new scope of the claims, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief description of the pertinent, but not relied upon art. (US 20210127241 A1, US 10270644 B1, CN110839184A).
US 20210127241 A1: The disclosure relates to a method, an apparatus and a non-transitory computer readable media for service placement in a multi-access/mobile edge computing (MEC) system, comprising: iteratively, for each subset of services or applications s.sub.u of each type u, u being element of a set of U of unique V2X services or applications sorted in order of latency requirement: calculating an average latency for the subset of services or applications s.sub.u; selecting a node c providing a latency smaller than or equal to the calculated average latency and providing enough capacity to run the subset of services or applications s.sub.u; placing the subset of services or applications s.sub.u on the node c; and updating a list of available nodes.
US 10270644 B1: In some implementations, the MLA engine component may use the feedback received from the user to modify the one or more recovery actions and store the modified one or more recovery actions in the knowledge data store. Moreover, the user can provide feedback indicating whether the one or more recovery actions improved the performance indicator. In this way, the MLA engine component may monitor trends in performance indicators so that recovery actions can be performed to prevent faults from occurring in the network. This improves network reliability and availability. In some implementations, the MLA engine may use the feedback to update the machine learning model. For example, feedback received from the user may indicate that a trouble ticket should not have been generated for the data associated with the performance indicator, and the MLA engine may incorporate the feedback into the machine learning model (e.g., by training the machine learning model) so a score assigned to the performance indicator in the future will be reduced if similar data for the performance indicator is received.
CN110839184A: The invention claims a method for traffic prediction based on mobile network band width control method and device of front light. the method comprises the following steps: obtaining actual flow amount data of the current time according to real traffic data of the current time, and based on the long-term memory neural network trained in advance, obtaining the predicted flow rate data of the next time, according to the predicted flow rate data of the next moment, reducing the bandwidth before the mobile optical network transfer bandwidth to adjust, so as to actively adjust the bandwidth based on traffic prediction, greatly reconfiguration time delay, and improve the utilization ratio of the front light transmitting network bandwidth.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114    

/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114